Fourth Court of Appeals
                               San Antonio, Texas
                                     August 27, 2014

                                   No. 04-14-00471-CV

                        IN THE INTEREST OF J.M.H., A Child,

                From the 150th Judicial District Court, Bexar County, Texas
                             Trial Court No. 2013-PA-02505
                        Honorable Peter A. Sakai, Judge Presiding


                                     ORDER
       The Appellant’s Motion for Extension of Time to File Brief is GRANTED.      The
appellant’s brief is due on September 9, 2014.



                                                 _________________________________
                                                 Rebeca C. Martinez, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 27th day of August, 2014.



                                                 ___________________________________
                                                 Keith E. Hottle
                                                 Clerk of Court